IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 



NO. 3-92-514-CR



BEN MATHIS,
	APPELLANT


vs.



THE STATE OF TEXAS,

	APPELLEE


 

FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 363,201, HONORABLE WILFRED AGUILAR, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for assault with bodily injury.  Punishment was
assessed at confinement for 14 days and a $1500 fine, probated.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).

[Before Chief Justice Carroll, Justices Jones and Kidd]
Dismissed On Appellant's Motion
Filed:   November 18, 1992
[Do Not Publish]